Judgment, Supreme Court, New York County (William McCooe, J., at suppression hearing; Robert Haft, J., at plea and sentence), rendered August 16, 1983, convicting defendant upon his plea of guilty of attempted robbery in the second degree, and sentencing him as a second felony offender to a term of imprisonment of from 3 to 6 years, unanimously affirmed.
Defendant was apprehended with a codefendant on 42nd Street between 9th and 10th Avenues in Manhattan at approximately 3:15 a.m. after being pointed out by the complain*537ant as one of the two men who had, minutes earlier, robbed him at knifepoint. Subsequently, the complaining eyewitness positively identified the defendant and the other man as the perpetrators. Defendant and his codefendant were thereafter placed under arrest. A search then turned up the proceeds of the robbery and a knife.
Suppression of the money and knife was properly denied since the police had sufficient probable cause to arrest the defendant. (People v Rivera, 67 AD2d 867.) Similarly, the court properly rejected the defendant’s challenge to the constitutionality of his prior felony conviction on the basis of a bare conclusory allegation that it was unconstitutionally obtained. (See, People v Moore, 130 AD2d 375, 377.) Defendant’s allegations failed to contain specific facts supporting any conclusion of unconstitutionality. (People v Moore, supra.) Concur—Murphy, P. J., Sullivan, Ross, Rosenberger and Ellerin, JJ.